EXHIBIT 99.1 AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule 13D need be filed with respect to the ownership by each of the undersigned of shares of Common Stock of Adams Resources & Energy, Inc. Date:November 22, 2013 KSA INDUSTRIES, INC. By:/s/ Richard B. Abshire Richard B. Abshire Chief Financial Officer * Barclay Cunningham Adams * Kenneth Stanley Adams, IV * Susan Cunningham Lewis * Susan Adams Smith * Amy Adams Strunk * By:/s/ Richard B. Abshire Richard B. Abshire Attorney-in-Fact This Agreement was executed by Richard B. Abshire on behalf of the individuals listed above pursuant to a Power of Attorney a copy of which is attached as Exhibit 99.2
